EXHIBIT 10.2


AMENDMENT NO. 2 TO SHARED SERVICES AGREEMENT

        THIS AMENDMENT NO. 2, dated as of March 10, 2004 (this “Amendment”) to
the Shared Services Agreement (the “Shared Services Agreement”) dated as of
January 2, 2002, as amended by Amendment No. 1 thereto, dated as of January 14,
2002, by and between Five Star Quality Care, Inc., a Maryland corporation (the
“Company”), and Reit Management & Research LLC, a Delaware limited liability
company (“RMR”).

        1.        Subparagraph 1.1 of the Shared Services Agreement is hereby
amended by adding a new clause (p) at the end thereof reading as follows:

          (p)        INTERNAL AUDIT FUNCTION. Provision of an internal audit
function meeting applicable requirements, if any, of the American Stock Exchange
and the Securities and Exchange Commission and otherwise in scope approved by
the Company’s Audit Committee commencing October 1, 2003.


        2.        Subparagraph 1.2 of the Shared Services Agreement is hereby
amended by adding the following at the end thereof:

  In performing its services hereunder with respect to the Company, RMR shall
adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time. In addition, RMR
shall make available to its officers and employees providing such services to
the Company the procedures for the receipt, retention and treatment of
complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures Regarding Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.


        3.        Section 1 of the Shared Services Agreement is hereby amended
by adding a new subparagraph 1.5 at the end thereof reading as follows:

  1.5 COMPENSATION FOR INTERNAL AUDIT FUNCTION. In addition to the Service Fee
and Expenses, as compensation payable to RMR for the provision of an internal
audit function to the Company pursuant to subparagraph 1.1(p), the Company
agrees to reimburse RMR, within 30 days of the receipt of the invoice therefor,
for a pro rata share of the following costs of RMR:


          (i)        employment expenses of RMR’s internal audit manager and
other employees of RMR actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and


          (ii)        the reasonable travel and other out-of-pocket expenses of
RMR relating to the activities of RMR’s internal audit manager and other of
RMR’s


--------------------------------------------------------------------------------

  employees actively engaged in providing internal audit services and the
reasonable third party expenses which RMR incurs in connection with its
provision of internal audit services.


        4.        This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

        5.        This Amendment shall be interpreted, construed, applied and
enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts.

-2-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers, as an instrument under seal, as of
the day and year first above written.

FIVE STAR QUALITY CARE, INC.


By:  /s/ Evrett W. Benton
        Name: Evrett W. Benton
        Title: President

REIT MANAGEMENT & RESEARCH LLC


By: /s/ David J. Hegarty
        Name: David J. Hegarty
        Title: President





-3-

--------------------------------------------------------------------------------